            Case 2:18-cv-02217-WB Document 43 Filed 11/20/18 Page 1 of 9




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AETNA INC., AETNA HEALTH, INC.,
AETNA HEALTH MANAGEMENT LLC
AND AETNA LIFE INSURANCE
COMPANY,                                              CIVIL ACTION

                      Plaintiffs,

v.
                                                      No. 18-2217
MEDNAX, INC., PEDIATRIX MEDICAL
GROUP, INC. AND MEDNAX SERVICES,
INC.,

                      Defendants.




                                           ANSWER

       Defendants Mednax, Inc., Mednax Services, Inc., and Pediatrix Medical Group, Inc., by

their attorneys Quinn Emanuel Urquhart & Sullivan, LLP and Conrad O’Brien PC, as and for their

Answer to the Complaint filed by Plaintiffs Aetna Inc., Aetna Health, Inc., and Aetna Life

Insurance Company, state as follows:

       1.      Deny the allegations of Paragraph 1.

       2.      Deny the allegations of Paragraph 2.

       3.      Deny the allegations of Paragraph 3.

       4.      Deny the allegations of Paragraph 4.

       5.      Deny the allegations of Paragraph 5.

       6.      Deny the allegations of Paragraph 6.

       7.      Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 7 and therefore deny the allegations of Paragraph 7, except admit upon


                                               1
            Case 2:18-cv-02217-WB Document 43 Filed 11/20/18 Page 2 of 9




information and belief that Aetna Inc. is a Pennsylvania company and, through its affiliated

companies, provides health insurance to its members and provides administrative services for self-

funded medical benefits plans throughout the United States.

       8.      Admit upon information and belief the allegations of Paragraph 8.

       9.      Admit upon information and belief the allegations of Paragraph 9.

       10.     Admit upon information and belief the allegations of Paragraph 10.

       11.     Deny the allegations of Paragraph 11, except admit that Mednax, Inc. is a publicly

traded Florida company, with its principal place of business in Sunrise, Florida.

       12.     Deny the allegations of Paragraph 12, except admit that Mednax Services, Inc. is a

Florida company, with a principal place of business in Sunrise, Florida.

       13.     Deny the allegations of Paragraph 13, except admit that Pediatrix Medical Group,

Inc. is a Florida company, with a principal place of business in Sunrise, Florida.

       14.     Deny the allegations of Paragraph 14 as an incomplete description of Mednax,

Inc.’s filings with the United States Securities and Exchange Commission, and respectfully refer

to such filings for a true and complete depiction of their contents.

       15.     Deny the allegations of Paragraph 15, except admit that Mednax Services, Inc. or

its affiliates or subsidiaries have entered into some contractual arrangements with medical

practices across the United States.

       16.     Deny the allegations of Paragraph 16.

       17.     Deny the allegations of Paragraph 17, except refer to the relevant contracts for a

true and complete depiction of their contents.

       18.     Deny the allegations of Paragraph 18.

       19.     Deny the allegations of Paragraph 19.



                                                  2
          Case 2:18-cv-02217-WB Document 43 Filed 11/20/18 Page 3 of 9




       20.     Deny the allegations of Paragraph 20, except admit that Aetna purports to bring this

action as described.

       21.     Deny the allegations of Paragraph 21, except admit that Aetna purports to bring this

action as described.

       22.     Deny the allegations of the third sentence of Paragraph 22 and deny knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in Paragraph 22

and therefore deny the remaining allegations of Paragraph 22.

       23.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 23 and therefore deny the allegations of Paragraph 23.

       24.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 24 and therefore deny the allegations of Paragraph 24.

       25.     Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 25 and therefore deny the allegations of Paragraph 25.

       26.     Deny the allegations of Paragraph 26, except admit that certain of Defendants’

affiliated medical practices or the physicians the affiliated practices employ are part of Aetna’s

network of contracted medical providers.

       27.     Deny the allegations of Paragraph 27, except admit that Mednax Services, Inc.

submits claims for payment to Aetna on behalf of its affiliated medical practices on standardized

claim forms published by the Centers for Medicare and Medicaid Services, specifically the CMS

1500 Claim Form, which require the use of CPT codes, a uniform coding system that provides a

comprehensive list of codes for medical procedures.

       28.      Deny the allegations of Paragraph 28.




                                                 3
          Case 2:18-cv-02217-WB Document 43 Filed 11/20/18 Page 4 of 9




       29.     Deny the allegations of Paragraph 29, except admit that physicians employed by

Mednax Services, Inc.’s affiliates determine which CPT codes to enter for newborns for whom

they deliver care.

       30.     Deny the allegations of Paragraph 30, except admit that physicians employed by

Mednax Services, Inc.’s affiliates determine which CPT codes to enter for newborns for whom

they deliver care.

       31.     Deny the allegations of Paragraph 31.

       32.     Deny the allegations of Paragraph 32, except admit that in 2006, Pediatrix Medical

Group Inc. finalized an agreement to settle a federal government national Medicaid and TRICARE

investigation and claims made by a qui tam relator that was related to services provided from

January 1996 through December 1999, which involved a $25 million settlement but did not include

any admission of liability.

       33.     Deny the allegations of Paragraph 33.

       34.     Deny the allegations of Paragraph 34.

       35.     Deny the allegations of Paragraph 35, except state that medical coding educators

have trained physician groups affiliated with Mednax Services, Inc. and that Mednax Services,

Inc. or its affiliates have performed audits as part of an effort to ensure coding performed by

physicians affiliated with Mednax Services, Inc. is done accurately.

       36.     Deny the allegations of Paragraph 36, except admit that Mednax Services, Inc. or

its affiliates use a proprietary electronic health records platform called BabySteps, which includes

an automated coding tool developed to promote consistency in coding practices, and that coding

and clinical charting were carefully reviewed at Mednax Services, Inc. or its affiliates to ensure




                                                 4
          Case 2:18-cv-02217-WB Document 43 Filed 11/20/18 Page 5 of 9




accuracy, consistency, and compliance with third party payors’, including government payors’,

requirements for reimbursement.

       37.     Deny the allegations of Paragraph 37.

       38.     Deny the allegations of Paragraph 38.

       39.     Deny the allegations of Paragraph 39.

       40.     Deny the allegations of Paragraph 40.

       41.     Deny the allegations of Paragraph 41.

       42.     Deny the allegations of Paragraph 42, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       43.      Deny the allegations of Paragraph 43, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       44.     Deny the allegations of Paragraph 44, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       45.     Deny the allegations of Paragraph 45, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       46.     Deny the allegations of Paragraph 46, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       47.     Deny the allegations of Paragraph 47, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       48.     Deny the allegations of Paragraph 48, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       49.     Deny the allegations of Paragraph 49, except admit that the severity of a newborn’s

condition is one of several factors that impact physicians’ treatment decisions.



                                                 5
          Case 2:18-cv-02217-WB Document 43 Filed 11/20/18 Page 6 of 9




       50.      Deny the allegations of Paragraph 50, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       51.     Deny the allegations of Paragraph 51, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       52.     Deny the allegations of Paragraph 52, except admit that Aetna sought to undertake

a statistical analysis that Aetna hoped would support its claims in this lawsuit.

       53.     Deny the allegations of Paragraph 53.

       54.     Deny the allegations of Paragraph 54.

       55.     Deny the allegations of Paragraph 55.

       56.     Deny the allegations of Paragraph 56.

       57.     Deny the allegations of Paragraph 57.

       58.     Defendants incorporate all of the above responses to the allegations contained in

each of the numbered paragraphs from 1-57 as if they were fully stated here.

       59.     Deny the allegations of Paragraph 59.

       60.     Deny the allegations of Paragraph 60.

       61.     Deny the allegations of Paragraph 61.

       62.     Deny the allegations of Paragraph 62.

       63.     Deny the allegations of Paragraph 63.

       64.     Deny the allegations of Paragraph 64.

       Deny that Plaintiffs are entitled to the relief requested in the “WHEREFORE” clause and

its subparts following Paragraph 64.

       65.     Defendants incorporate all of the above responses to the allegations contained in

each of the numbered paragraphs from 1-64 as if they were fully stated here.



                                                 6
          Case 2:18-cv-02217-WB Document 43 Filed 11/20/18 Page 7 of 9




       66.    Deny the allegations of Paragraph 66.

       67.    Deny the allegations of Paragraph 67.

       68.    Deny the allegations of Paragraph 68.

       69.    Deny the allegations of Paragraph 69.

       Deny that Plaintiffs are entitled to the relief requested in the “WHEREFORE” clause and

its subparts following Paragraph 69.

       70.    Defendants incorporate all of the above responses to the allegations contained in

each of the numbered paragraphs from 1-69 as if they were fully stated here.

       71.    Deny the allegations of Paragraph 71.

       72.    Deny the allegations of Paragraph 72.

       73.    Deny the allegations of Paragraph 73.

       Deny that Plaintiffs are entitled to the relief requested in the “WHEREFORE” clause and

its subparts following Paragraph 73.

       74.     Defendants incorporate all of the above responses to the allegations contained in

each of the numbered paragraphs from 1-73 as if they were fully stated here.

       75.    Deny the allegations of Paragraph 75.

       76.    Deny the allegations of Paragraph 76.

       77.    Deny the allegations of Paragraph 77.

       78.    Deny the allegations of Paragraph 78.

       79.    Deny the allegations of Paragraph 79.

       Deny that Plaintiffs are entitled to the relief requested in the “WHEREFORE” clause and

its subparts following Paragraph 79.




                                               7
          Case 2:18-cv-02217-WB Document 43 Filed 11/20/18 Page 8 of 9




       80.        Defendants incorporate all of the above responses to the allegations contained in

each of the numbered paragraphs from 1-79 as if they were fully stated here.

       81.        Deny the allegations of Paragraph 81.

       82.        Deny the allegations of Paragraph 82.

       Deny that Plaintiffs are entitled to the relief requested in the “WHEREFORE” clause and

its subparts following Paragraph 82.

                                          AFFIRMATIVE DEFENSES

       Without assuming any burden of proof that would otherwise rest with Plaintiff,

Defendants assert the following defenses:

                                           FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                          SECOND DEFENSE

       Plaintiffs’ claims are barred by the terms of contracts from which they are seeking to

derive benefit.

                                          THIRD DEFENSE

       Plaintiffs’ claims are barred by the applicable statute(s) of limitations or repose or by the

doctrine of laches, or are otherwise time-barred.

                                         FOURTH DEFENSE

       Plaintiffs’ claims have been waived.

                                           FIFTH DEFENSE

       Plaintiffs are equitably estopped from asserting the claims in the Complaint.

                                           SIXTH DEFENSE

       Plaintiffs’ claims are barred by the doctrine of unjust enrichment.



                                                    8
          Case 2:18-cv-02217-WB Document 43 Filed 11/20/18 Page 9 of 9




                                       SEVENTH DEFENSE

       Plaintiffs’ claims are barred by Plaintiffs’ failure to provide proper notice and/or to

participate in contractually mandated alternative dispute resolution.

                                        EIGHTH DEFENSE

       Defendants reserve the right to assert additional affirmative defenses as they discover the

grounds for them through discovery or other investigation.

                                         Respectfully submitted,

                                         QUINN EMANUEL URQUHART & SULLIVAN, LLP

Dated: November 20, 2018                 BY:    /s/ Luke Nikas
                                                 Luke Nikas*
                                                 Michael B. Carlinsky
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, New York 10010-1601
                                                 Ph: (212) 849-7000
                                                 Email: lukenikas@quinnemanuel.com
                                                         michaelcarlinksy@quinnemanuel.com

                                                  * Admitted Pro Hac Vice

                                                 CONRAD O’BRIEN PC
                                                 Howard M. Klein (No. 33632)
                                                 Robert N. Feltoon (No. 58197)
                                                 Andrew K. Garden (No. 314708)
                                                 Centre Square West Tower
                                                 1500 Market Street, Suite 3900
                                                 Philadelphia, PA 19102-2100
                                                 Ph: (215) 864-9600
                                                 Fax: (215) 864-9620
                                                 Email: hklein@conradobrien.com
                                                        rfeltoon@conradobrien.com
                                                        agarden@conradobrien.com

                                         Attorneys for Defendants Mednax, Inc., Mednax
                                         Services, Inc., and Pediatrix Medical Group, Inc.




                                                 9
